Citation Nr: 1241510	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The preponderance of the evidence is against a finding that current bilateral hearing loss and tinnitus are attributable to in-service noise exposure, and compensably disabling tinnitus and sensorineural hearing loss were not shown within one year of the Veteran's discharge from active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided with the proper notice in a letter dated in July 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2008 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran had identified private medical records, which VA obtained.  VA has not provided the Veteran with an examination as to either claim, and the Board finds that no examination was necessary, which is explained below.  

The Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2012).

As to evidence of a current disability or persistent or recurrent symptoms of a disability, the Board finds that the Veteran is competent to allege decreased hearing and ringing of the years.  Thus, the Board is willing to concede that there is a current disability.

The Veteran has stated that he had noise exposure in service while serving in Vietnam.  The records show that he served in Vietnam for approximately one year.  Thus, the Board is willing to concede noise exposure in service.  Thus, the Board finds that there is an event, injury, or disease shown in service..

However, the Board finds that the preponderance of the evidence is against a finding that any current hearing loss disability or tinnitus is due to service.  Specifically, the service medical records show no complaints of hearing loss during service, and at separation, the audiometer showed 0 for all levels tested.  The evidence shows that the Veteran was seen in March 2004 as a new patient by a physician.  When reviewing the Veteran's systems, the examiner wrote as to ears, "No tinnitus, hearing loss."  On ear examination, the examiner found the Veteran's hearing "grossly normal."  When the Veteran was seen again by that physician in February 2007, almost three years later, the examiner again wrote that the Veteran denied tinnitus and hearing loss.  The first time the Veteran alleged hearing loss and tinnitus was in connection with his June 2009 application for compensation benefits, at which time he alleged he had had chronic tinnitus since service.  

The Board accords the Veteran's report to the private physician in 2004 and again in 2007 of no hearing loss or tinnitus high probative value, as the Veteran reported those facts in connection with treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, more than 30 years following service discharge, the Veteran denied having hearing loss and tinnitus, which is evidence against any continuity of symptomatology following service discharge.  The Veteran's allegation in June 2009 of experiencing tinnitus since his exposure to acoustic trauma in service is less credible, since he specifically denied tinnitus in 2004 and 2007.

Therefore, the Board finds that element has not been met.  Because all the requirements are not met, VA was not required to provide the Veteran with an examination in connection with these claims.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The absence of evidence of a hearing disability during service that meets the requirements of 38 C.F.R. § 3.385 is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and there is  a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss disability and tinnitus.  The service medical records show audiometer results at entrance and separation on Reports of Medical Examination.  In the entrance examination, the Veteran had -5 reported for hearing at 500, 1000, 2000, and 4000 Hertz.  At service discharge, the Veteran had 0 for those same levels.  Clinical evaluations of the ears and drums at separation were normal.  The Veteran signed a Statement of Medical Condition approximately three weeks later and reported there had been no change in his medical condition.  

In private medical records following service discharge, the Veteran specifically denied both tinnitus and hearing loss in March 2004 and February 2007.  Those denials or hearing loss and tinnitus were more than 30 years following service discharge.  The first evidence of the Veteran reporting tinnitus and hearing loss was in his June 2009 application for VA compensation benefits, almost 40 years following service.  That is evidence against continuity of symptomatology and evidence against a finding that sensorineural hearing loss was manifested to a compensable degree within one year following service discharge.  The Veteran's subsequent allegation of having tinnitus since in-service noise exposure is found by the Board to have very low credibility as a result of his reporting that he did not have tinnitus in 2004 and 2007.

The Veteran has not brought forth any other competent and credible evidence of continuity of symptomatology between his current complaints of decreased hearing and ringing in the ears.  He is competent to report symptoms of decreased hearing and ringing in the ears, but he is not competent to diagnose a hearing loss disability for VA purposes.  Regardless, because the Veteran has made inconsistent statements regarding when tinnitus had its onset and the Veteran did not allege in the June 2009 statement that he had had hearing loss since service discharge, the Board accords his statements of continuity of symptomatology very little probative value as to both disabilities.  The inconsistent statement regarding his tinnitus has damaged the credibility and persuasive value of his current allegations to have had tinnitus and hearing loss since service.  Therefore, the Board finds that there is not credible evidence of record relating the current disabilities of hearing loss and tinnitus to the Veteran's service.

The Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and tinnitus, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


